Underwood, Judge.
Bowen was found guilty in the Superior Court of Floyd County of homicide by vehicle. He appeals, and enumerates three errors. First, that the trial court erred in not granting him a new trial; second, that the trial court erred in not granting his motion for acquittal; and third, that the verdict is contrary to the evidence, and without evidence to support it.
All enumerations of error require a review of the transcript for determination of the merits of the errors enumerated by Bowen. For reasons unknown to this court there is no transcript, nor is there a summary of the transcript or stipulation of facts in accordance with Code Ann. §§ 6-805 (g) and 6-805 (i). The transcript of the trial not having been filed and transmitted to this court, there is no question presented by this appeal upon which this court can pass. Dunaway v. Beam, 129 Ga. App. 220, 221 (199 SE2d 395) (1973); Herring v. Herring, 228 Ga. 492 (186 SE2d 538) (1971). "Error must be shown by the record. It cannot be demonstrated ... by assertions in the brief of counsel which are unsupported in the record.” *167Maloy v. Dixon, 127 Ga. App. 151 (1) (b) (193 SE2d 19) (1972).
Submitted July 12, 1979
Decided September 4, 1979.
W. Gene Richardson, for appellant.
Larry Salmon, District Attorney, Timothy Alan Pape, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J. and Banke, J., concur.